Broyles, C. J.
The defendant was charged with murder, it being alleged in the indictment that he, with malice aforethought, did kill one Johnnie Waters by driving an automobile against and over him. The jury returned a verdict of involuntary manslaughter in the commission of an unlawful act.
The evidence tending to connect the accused with the death of the deceased was wholly circumstantial and did not exclude every reasonable hypothesis save that of his guilt. The evidence authorized a finding that the defendant, while driving a Ford automobile, with dim lights, on a country road and on a dark night, ran his car over the prostrate body of Waters; but there was other evidence (all of which was adduced by the State) that raised the reasonable hypothesis that Waters had before that been stabbed to death with a knife by some unknown person or persons, and that the defendant accidentally drove his car over the lifeless body.
It follows that the verdict was contrary to law and the evidence, and the refusal to grant a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.